         Case 1:20-cv-01002-APM Document 70 Filed 05/20/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
CONFEDERATED TRIBES OF THE                 )
CHEHALIS RESERVATION, et al.,              )
                                           )
       Plaintiffs,                         )
                                           )
              v.                           )    Case No. 20-cv-01002 (APM)
                                           )
STEVEN MNUCHIN, in his official capacity   )
as Secretary of the Treasury,              )
                                           )
       Defendant.                          )
_________________________________________ )
CHEYENNE RIVER SIOUX TRIBE, et al.,       )
                                          )
       Plaintiffs,                        )
                                          )
              v.                          )                Case No. 20-cv-01059 (APM)
                                          )
STEVEN MNUCHIN, in his official capacity  )
as Secretary of the Treasury,             )
                                          )
       Defendant.                         )
_________________________________________ )
UTE TRIBE OF THE UINTAH AND               )
OURAY RESERVATION,                        )
                                          )
       Plaintiff,                         )
                                          )
              v.                          )                Case No. 20-cv-01070 (APM)
                                          )
STEVEN MNUCHIN, in his official capacity  )
as Secretary of the Treasury,             )
                                          )
       Defendant.                         )
_________________________________________ )

                                            ORDER

       Before the court are opposed Motions to Intervene filed by various Alaska Native regional

corporations, Alaska Native village corporations, and their associations (“Putative Intervenors”)
           Case 1:20-cv-01002-APM Document 70 Filed 05/20/20 Page 2 of 4



in the Ute Indian Tribe of the Uintah and Ouray Reservation v. Mnuchin matter. 1 Because the

Putative Intervenors have shown entitlement to intervene as a matter of right pursuant to Federal

Rule of Civil Procedure 24(a)(2), their motions are granted. Putative Intervenors satisfy each of

Rule 24(a)(2)’s conditions: (1) their motions are timely; (2) they claim an interest, as qualifying

“Tribal governments,” 42 U.S.C. § 801(a)(2)(B), in the Title V CARES Act funds that are the

subject of this action; (3) disposing of this action in Plaintiffs’ favor would defeat Putative

Intervenors’ claim to a share of those funds; and (4) their interests are not adequately represented

by the named federal defendant, the Secretary of the Treasury. See Fed. R. Civ. P. 24(a)(2).

The Putative Intervenors also have established standing.               See Crossroads Grassroots Policy

Strategies v. Fed. Election Comm’n, 788 F.3d 312, 317 (D.C. Cir. 2015) (“Our cases have

generally found a sufficient injury in fact where a party benefits from agency action, the action is

then challenged in court, and an unfavorable decision would remove the party’s benefit.”).

          Plaintiff Ute Indian Tribe of the Uintah and Ouray Reservation (“Tribe”) opposes

intervention, but its arguments are unpersuasive. See Ute Indian Tribe Opp’n to Mots. to Intervene,

ECF No. 59 [hereinafter Pl.’s Opp’n]. The Tribe’s contention that the Putative Intervenors lack

standing because their asserted injury is “based primarily on claims that they have ‘638 contracts,’”

id. at 2, misconstrues the Putative Intervenors’ injury. Their claimed injury is the deprivation of

Title V funds, if Plaintiffs were to prevail in this case. Such loss easily establishes a cognizable

injury.    See Crossroads Grassroots, supra. The Tribe’s additional contention that Putative

Intervenors lack standing because the court already preliminarily concluded that they are ineligible




1
  See 1:20-cv-01002-APM (consolidated docket), Mot. of Ahtna, Inc. to Intervene as Defendant & Incorporated Mem.
of Law, ECF No. 43; Mot. of Alaska Native Village Corp. Ass’n, Inc. & Ass’n of ANCSA Regional Corp.
Presidents/CEO’s, Inc. to Intervene and Mem. of P. & A., ECF No. 45; Mot. to Intervene as Defendants & Supp.
Mem. of Law, ECF No. 46. The court previously granted the Putative Intervenors’ motions, which were unopposed,
in the Confederated Tribes and Cheyenne River Sioux Tribe matters. See Minute Order, May 13, 2020.

                                                       2
           Case 1:20-cv-01002-APM Document 70 Filed 05/20/20 Page 3 of 4



for Title V funds, see Pl.’s Opp’n at 2, also misses the mark. Courts must assume the merits of a

legal claim when evaluating standing. See Estate of Boyland v. U.S. Dep’t of Agric., 913 F.3d 117,

123 (D.C. Cir. 2019). Here, when the court assumes that the Putative Intervenors are qualified for

Title V funds, they easily establish standing. The court’s preliminary determination that the

Putative Intervenors are ineligible for Title V funds does not alter this conclusion. See Univ. of

Texas v. Camenisch, 451 U.S. 390, 395 (1981) (“[T]he findings of fact and conclusions of law

made by a court granting a preliminary injunction are not binding at trial on the merits.”). 2

          The Tribe also contends that intervention as a matter of right should be denied because

the Secretary shares “the same ultimate objectives and seek[s] identical relief” as the Putative

Intervenors and therefore adequately represents their interests. See Pl.’s Opp’n at 11. But binding

D.C. Circuit precedent rejects such logic. See Crossroads Grassroots, 788 F.3d at 321 (stating

that “we look skeptically on government entities serving as adequate advocates for private

parties”); Dimond v. District of Columbia, 792 F.2d 179, 192 (D.C. Cir. 1986) (finding that the

government defendant was not an adequate representative of private parties where the government

“has no financial stake in the outcome”). Bruch v. Griffith Energy. Services, Inc., Civil Action

No. 11-983 (TFH/AK), Civil Action 11-1101 (TFH/AK), 2014 WL 12799159 (D.D.C. March 24,

2014), characterized by the Tribe as “akin” to this case, Pl.’s Opp’n at 13, does not compel a

different result in view of Circuit precedent.




2
  The Tribe’s reliance on Cobell v. Jewell, Civ. Action No. 96-01285 (TFH), 2016 WL 10704595 (D.D.C. March 30,
2016), is misplaced. There the court determined that the putative intervenor’s “interest is . . . too conjectural to
demonstrate Article III standing.” Id. at *1. Here, no conjecture is required. If the court enters a final judgment in
favor of Plaintiffs, the Putative Intervenors will suffer injury from their inability to qualify for Title V funds.

                                                          3
         Case 1:20-cv-01002-APM Document 70 Filed 05/20/20 Page 4 of 4



       For the foregoing reasons, the Putative Intervenors’ Motions to Intervene, ECF Nos. 43,

45, 46, are granted. Plaintiff Ute Indian Tribe’s Motion for Leave to File Surreply, ECF No. 69,

is denied as moot.




Dated: May 20, 2020                                       Amit P. Mehta
                                                   United States District Court Judge




                                               4
